Per Curiam:
*472Sarah Kearney appeals her conviction and sentence for possession of a controlled substance, Section 195.202, RSMo 2015, and for tampering with physical evidence, Section 557.100, RSMo. 2015. She argues the trial court erred by denying her motion for a mistrial. First, she argues the trial court abused its discretion, because the court did not require the State to rebut a presumption of prejudice resulting from juror misconduct. Second, Kearney requests plain error review, arguing the court's comments following witness testimony resulted in juror prejudice that was manifestly unjust. We affirm. Rule 30.25 (b).